— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Parlo, J.), rendered October 11, 1983, convicting him of robbery in the first degree, robbery in the second degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the evidence, when viewed in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), was legally sufficient to establish *583his guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The jury chose to credit the testimony of the complaining witness rather than the defense alibi witnesses and we see no reason to disturb its findings (see, People v Wadley, 133 AD2d 239; People v Kluck, 131 AD2d 590; People v Di Girolamo, 108 AD2d 755).
Similarly unavailing is the defendant’s challenge to the pretrial lineup procedure. Although he contends that the lineup was unduly suggestive, we have examined a photograph of the lineup and conclude that the participants were sufficiently similar in appearance so that no characteristic would orient the viewer toward choosing the defendant (see, People v Mason, 123 AD2d 720). Moreover, there is no requirement that the participants in a lineup be nearly identical in appearance to the defendant (see, People v Rodriguez, 124 AD2d 611).
The defendant’s arguments concerning various comments made by the prosecutor during summation are either unpreserved for appellate review or without merit.
We have examined the defendant’s remaining contentions, including his challenge to the propriety of the sentence, and find them to be without merit. Brown, J. P., Lawrence, Eiber and Hooper, JJ., concur.